Title: To George Washington from Brigadier General Peter Muhlenberg, 12 October 1778
From: Muhlenberg, Peter
To: Washington, George


          
            Sir
            Octobr 12th 1778.
          
          Lieut. Colo. Ball informs me that a Number of Men belonging to the 9th Regt who receivd furlows last Winter are still in Virginia, as well as those who were exchangd last Spring & reinlisted. He requests that Lieut. Overton may be permitted to go to Virginia for the purpose of Collecting & bringing them to Camp; if his proposal meets with Your Excellencys approbation, Lt Overton will set out imediately. I have the Honor to be Your Excellencys Most Obedt hble Servt
          
            P. Muhlenberg
          
        